NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CARRIE CLEWELL,                              )
                                             )
             Appellant,                      )
v.                                           )      Case No. 2D17-4805
                                             )
AVATAR PROPERTY & CASUALTY                   )
INSURANCE COMPANY,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Paris R. Webb of Arnesen Webb, P.A.,
Boca Raton, for Appellant.

Carol M. Rooney, of Butler Weihmuller Katz
Craig LLP of Tampa for Appellee.

Matthew I. Bernstein of Bernstein Law
Group, P.A., West Palm Beach for
Appellee.

PER CURIAM.

             Affirmed.

NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.